Title: Thomas Jefferson to William Wirt, 8 October 1816
From: Jefferson, Thomas
To: Wirt, William


          
            Dear Sir
            Monticello Oct. 8. 16.
          
          I recieved your 3d parcel of sheets just as I was leaving Poplar Forest, and have read them with the usual pleasure. they relate however to the period of time exactly, during which I was absent in Europe. consequently I am without knolege of the facts they state. indeed they are mostly new history to me.   on the subject of style they are not
			 liable to the doubts I hazarded on the 1st parcel, unless a short passage in page 198. should be thought too poetical. indeed as I read the 2d & 3d parcels with attentions to style and found them not subject to the observations I made on the first, (which were from memory only, & after I had parted with them) I have suspected that
			 a revisal might have corrected my opinion on the 1st. of this however you will judge.   one only fact in the last sheets was within my knolege, that relating to Philips, and on this I had formerly given you explanations. I am very glad indeed that you have examined the records, and established truth in this case. how mr Randolph could indulge himself in a statement of facts, so solemnly made, the falsehood of every article of which had been known to himself particularly; and how mr Henry could be silent under such a perversion of facts known to himself, agreed on at a consultation with with members whom he invited to the palace to advise with on the occasion, and done at his request according to what was concluded, is perfectly unaccountable. not that I consider mr Randolph as mistating intentionally, or desiring to boulster an argument at the expence of an absent person: for there were no uncordial dispositions between him & myself; and as little do I
			 impute to mr Henry any willingness to leave on my shoulders a charge which he could so easily have disproved. the fact must have been that they were both out of their heads on that occasion: still not the
			 less injuriously to me, whom mr Randolph might as well have named, as the journals shewed I was the first named of the to be Committee. would it be out of place for you to refer by a note to the countenance which judge Tucker has given to this misrepresentation, by making strictures on it, in his Blackstone, as if it were true? it is such a calumny on our revolutionary government as should be eradicated from history, and especially from that of this state, which justly prides itself on having
			 gone thro the revolution without a single example of capital punishment connected with that. ever affectionately yours
          Th: Jefferson
        